DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7-9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lad et al. (US 20140317059 A1), in view of Dreyer et al. (US 20200084178 A1).  
Regarding Claim 1, Lad teaches
A computer-implemented method of providing application consistent backup of network equipment devices in a network, (Lad abst: Facility for providing backup and restore of all data center components including physical machines, virtual machines, routers, networks, sub-networks, switches, firewall, directory lookup, DNS, DHCP and internet access. Virtual or physical machines are associated to data center components and a software defined network, storage, and compute infrastructure is provided. [0004] Configuration information of the corresponding computer is saved together with each backup image, supplemental to the image. The configuration information includes persistent and volatile state. Each backup image is created as a snapshot of the corresponding computer. The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer.) 
comprising: performing, a snap and save phase saving configuration data of each of the network equipment devices to local storage; (Lad [0015] Referring to FIG. 1, an exemplary method is depicted according to an embodiment of the present disclosure. At 101, a backup image of each of the computers is created. At 102, configuration information of the corresponding computer is saved together with each backup image, supplemental to the image. The configuration information includes persistent and volatile state. At 103, each backup image is created as a snapshot of the corresponding computer. The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer. At 104, information representing the state of the network connections of the computer is saved together with the configuration information saved with the backup image.)
and performing, if all network equipment devices perform the snap and save phase, a backup and tier phase storing the configuration data of each of the network equipment devices to secondary storage from the local storage. (Lad [0015] At 105, the backup image is loaded as a cloud computing node. At 106, the saved information regarding network connections is loaded together with the backup images. Using the saved information, the network connections of each computer are recreated. )
	Lad does not teach determining a readiness of all the network equipment devices in the network to perform the backup in a prepare phase; if all network equipment devices are determined to be ready,
	However, Dreyer teaches determining a readiness of all the network equipment devices in the network to perform the backup in a prepare phase, if all network equipment devices are determined to be ready, (Dreyer [0031] In addition to communicating with the network devices 204-210 over the management network 202, the network management device 218 may also connect to one or more network devices 204-210 through an out-of-band network device, such as out-of-band terminal server 228, as shown in FIG. 2B. In general, the terminal server 228 provides an out-of-band connection (or connection outside the routes established through the network 102) to one or more network devices. ) (i.e. network devices are ready when they can be connected to)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 3, Lad and Dreyer teach
The method of claim 2 wherein the step of continuing to check that all network equipment devices remain online and ready comprises continuously and periodically sending a status request signal to each device of all devices. (Dreyer [0065] In operation 710, the network management device 218 may retrieve information, such as a status of the device, information concerning a received alarm, status of other devices connected to the device, routing tables stored at the device, etc. ).
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.

Regarding Claim 4, Lad and Dreyer teach
The method of claim 2 wherein readiness comprises a respective device being online and connected to the network and in control of all required authorization keys for network access, and is ready to accept a backup request. 
Lad teaches the backup (Lad [0015]) and Dreyer teaches communicating with out-of-band network devices online/connected and response to request (Dreyer [0036] For example, the network management device 218 may select a first IP address and transmit a request to that address for the receiving device to return a response to the request. [0037] the network management device 218 may request credentials from the network device to determine if the network device is managed by the network management system in operation)  
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 7, Lad and Dreyer teach
The method of claim 1 wherein the network equipment devices comprise a plurality of interface devices using different logic circuits and programming code, and further comprise at 32Docket No.: 123626.01 (DL1.331U) least one of an out-of-band device coupled to other network equipment devices through a network implementing out-of-band protocols. (Dreyer [0041] In some instances, the network device that is discovered through the method 300 described above may be an out-of-band device, such as a terminal server 228. When an out-of-band device 228 is discovered and identified through the information retrieved from the network device, the network management device 218 may further execute one or more of the operations of the method 400 of FIG. 4. [0034] Border Gateway Protocol (BGP) routing information exchanged between gateways within the network and/or Internal Gateway Protocol (IGP) routing information exchanged within subnetworks/autonomous systems of the network  [0040] in certain implementations, Link Layer Discovery Protocol (LLDP) sessions with the network devices 204-210 may be used to obtain device information instead of or in addition to SNMP sessions.)
Regarding Claim 8, Lad and Dreyer teach
The method of claim 7 wherein the out-of-band device is an interface device comprising one of: a managed switch, a router, a firewall, and a buffer. (Dreyer [0021] communication devices such as, but not limited to, a personal computer or a telephone 110 connected to a router/firewall).
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.

Regarding Claim 9, Lad and Dreyer teach
The method of claim 8 wherein the network comprises the out-of-band protocol network and a production software network coupling a plurality of computers together for the execution of one or more applications. Dreyer teaches out-of-band protocol network (Dreyer [0031]). Lad  teaches ([0004] a plurality of computers in a data center. The computers are connected to a network having a network topology. A backup image of each of the computers is created. The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer.)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 17, Lad teaches
A system for providing application consistent backup of network equipment devices in a network, (Lad abst: Facility for providing backup and restore of all data center components including physical machines, virtual machines, routers, networks, sub-networks, switches, firewall, directory lookup, DNS, DHCP and internet access. Virtual or physical machines are associated to data center components and a software defined network, storage, and compute infrastructure is provided. [0004] Configuration information of the corresponding computer is saved together with each backup image, supplemental to the image. The configuration information includes persistent and volatile state. Each backup image is created as a snapshot of the corresponding computer. The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer.)
comprising: a backup server providing backup software for backing up the network equipment devices according to one or more backup policies; (Lad. [0024] As noted above, information is collected regarding the network configuration of the source data center, either during a backup process or during an independent network interrogation process. Network information may include router and switch configuration information as well as network topology information. In some embodiments, individual routers and switches are backed up as part of the backup process.)
and a data protection network device (DPND) coordinator between the backup software and a respective DPND process deployed in each of the network equipment devices, wherein the DPND coordinator is configured to: (Lad [0025] Information regarding any firewalls in the source data center may be collected during the backup process. In some embodiments, information regarding firewalls is collected by directly backing up a firewall device in the source data center. In some embodiments, firewall configuration is gathered by probing the network. Using the information gathered regarding any firewalls, a firewall configuration may be recreated using software-defined network infrastructure, using a programmatic interface. Rules for network traffic for each individual firewall may be re-created in the software-defined network.) 
perform, a snap and save phase saving configuration data of each of the network equipment devices to local storage; (Lad [0015] Referring to FIG. 1, an exemplary method is depicted according to an embodiment of the present disclosure. At 101, a backup image of each of the computers is created. At 102, configuration information of the corresponding computer is saved together with each backup image, supplemental to the image. The configuration information includes persistent and volatile state. At 103, each backup image is created as a snapshot of the corresponding computer. The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer. At 104, information representing the state of the network connections of the computer is saved together with the configuration information saved with the backup image.)
and perform, if all network equipment devices perform the snap and save phase, a backup and tier phase storing the configuration data of each of the network equipment devices to secondary storage from the local storage. (Lad [0015] At 105, the backup image is loaded as a cloud computing node. At 106, the saved information regarding network connections is loaded together with the backup images. Using the saved information, the network connections of each computer are recreated. )
	Lad does not teach determine a readiness of all the network equipment devices in the network to perform the backup in a prepare phase; if all network equipment devices are determined to be ready,
	However, Dreyer teaches determine a readiness of all the network equipment devices in the network to perform the backup in a prepare phase, if all network equipment devices are determined to be ready, (Dreyer [0031] In addition to communicating with the network devices 204-210 over the management network 202, the network management device 218 may also connect to one or more network devices 204-210 through an out-of-band network device, such as out-of-band terminal server 228, as shown in FIG. 2B. In general, the terminal server 228 provides an out-of-band connection (or connection outside the routes established through the network 102) to one or more network devices. ) (i.e. network devices are ready when they can be connected to)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.

Claim(s) 2, 5-6, 10-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lad et al. (US 20140317059 A1), in view of Dreyer et al. (US 20200084178 A1), further in view of Gamache (US 20060036896 A1).  
Regarding Claim 2, Lad and Dreyer teach
The method of claim 1 wherein the step of determining the readiness comprises: defining a maximum time period for readiness; first determining if all devices are ready upon an initial readiness check; and second determining, if not all the network equipment devices are ready upon the initial readiness check, whether all non-ready devices are ready within the maximum time period, otherwise acquiring and creating login sessions, and continuing to check that all the network equipment devices remain online and ready during the maximum time period. 
Lad teaches the backup (Lad [0015]) and Dreyer teaches communicating with out-of-band network devices (Dreyer [0064] By logging into the device through an OOB device, the status of an otherwise unresponsive device may be determined or received. For example, the network management device 218 may attempt to log into the device through the received IP address for the device/interface received from the DNS hosting system 222. If the log-in is unsuccessful, such as through a time-out procedure.)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Lad-Dreyer does not teach and aborting the backup if not,
However, Gamache teaches aborting the backup if not (Gamache [0127] if any read or write failures occur, the recovery process is aborted)
Lad, Dreyer and Gamache are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad, Dreyer and Gamache before him or her to modify the Lad-Dreyer’s system with Gamache’s teaching. The motivation for doing so would be to have (Gamache [0008]) A quorum arbitration algorithm.
Regarding Claim 5, Lad and Dreyer teach
The method of claim 1 wherein the snap and save phase comprises: taking a snapshot backup of respective configuration data of each network equipment device; saving the snapshot backup to the local storage; and aborting the backup if any device of all network equipment devices fails taking the snapshot backup or saving the snapshot backup.
Lad teaches the backup (Lad [0015]) and Dreyer teaches communicating with out-of-band network devices (Dreyer [0064]).
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Lad-Dreyer does not teach and aborting the backup if fails,
However, Gamache teaches aborting the backup if fails (Gamache [0127] if any read or write failures occur, the recovery process is aborted)
Lad, Dreyer and Gamache are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad, Dreyer and Gamache before him or her to modify the Lad-Dreyer’s system with Gamache’s teaching. The motivation for doing so would be to have (Gamache [0008]) A quorum arbitration algorithm.
Regarding Claim 6, Lad and Dreyer teach
The method of claim 1 wherein the backup and tier phase comprises: issuing a backup command to each network equipment device; moving the snapshot backup from the local storage to the secondary storage; and aborting the backup if any device of all network equipment devices fails executing the backup command or moving the snapshot backup.  
Lad teaches the backup (Lad [0015]) and Dreyer teaches communicating with out-of-band network devices (Dreyer [0064]).
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Lad-Dreyer does not teach and aborting the backup if fails,
However, Gamache teaches aborting the backup if fails (Gamache [0127] if any read or write failures occur, the recovery process is aborted)
Lad, Dreyer and Gamache are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad, Dreyer and Gamache before him or her to modify the Lad-Dreyer’s system with Gamache’s teaching. The motivation for doing so would be to have (Gamache [0008]) A quorum arbitration algorithm.
Regarding Claim 10, Lad teaches
A computer-implemented method of providing application consistent backup of network equipment devices in a network, (Lad abst: Facility for providing backup and restore of all data center components including physical machines, virtual machines, routers, networks, sub-networks, switches, firewall, directory lookup, DNS, DHCP and internet access. Virtual or physical machines are associated to data center components and a software defined network, storage, and compute infrastructure is provided. [0004] Configuration information of the corresponding computer is saved together with each backup image, supplemental to the image. The configuration information includes persistent and volatile state. Each backup image is created as a snapshot of the corresponding computer. The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer.)
comprising: taking a snapshot backup of each network equipment device; storing the snapshot backup in local storage; (Lad [0015] Referring to FIG. 1, an exemplary method is depicted according to an embodiment of the present disclosure. At 101, a backup image of each of the computers is created. At 102, configuration information of the corresponding computer is saved together with each backup image, supplemental to the image. The configuration information includes persistent and volatile state. At 103, each backup image is created as a snapshot of the corresponding computer. The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer. At 104, information representing the state of the network connections of the computer is saved together with the configuration information saved with the backup image.)
 backing up the snapshot backup from local storage to secondary storage; (Lad [0015] At 105, the backup image is loaded as a cloud computing node. At 106, the saved information regarding network connections is loaded together with the backup images. Using the saved information, the network connections of each computer are recreated. )
Lad does not explicitly teach determining if  network equipment devices are ready for the backup, reach readiness for the backup
However, Dreyer teaches determining if  network equipment devices are ready for the backup, reach readiness for the backup (Dreyer [0031] In addition to communicating with the network devices 204-210 over the management network 202, the network management device 218 may also connect to one or more network devices 204-210 through an out-of-band network device, such as out-of-band terminal server 228, as shown in FIG. 2B. In general, the terminal server 228 provides an out-of-band connection (or connection outside the routes established through the network 102) to one or more network devices. ) (i.e. network devices are ready when they can be connected to)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Lad-Dreyer does not teach determining if a full quorum of network equipment devices are ready for the backup;  defining a maximum timeout period to allow the full quorum to reach readiness for the backup; if the full quorum is ready; and aborting the backup if at least one of: any network equipment device is not ready for the backup within the maximum timeout period, fails taking the snapshot backup, or fails backing up its configuration data to the secondary storage.
However, Gamache teaches a full quorum, defining a maximum timeout period to allow the full quorum, if the full quorum is ready; (Gamache [0008] A quorum arbitration algorithm.) and aborting the backup if at least one of: any network equipment device is not ready for the backup within the maximum timeout period, fails taking the snapshot backup, or fails backing up its configuration data to the secondary storage. (Gamache [0127] if any read or write failures occur, the recovery process is aborted) (if any fails, abort the operation)
Lad, Dreyer and Gamache are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad, Dreyer and Gamache before him or her to modify the Lad-Dreyer’s system with Gamache’s teaching. The motivation for doing so would be to have (Gamache [0008]) A quorum arbitration algorithm.
Regarding Claim 11, Lad, Dreyer and Gamache teach
The method of claim 10 wherein each network equipment device is an interface device comprising one of: a managed switch, a router, a firewall, and a buffer. (Dreyer [0021] communication devices such as, but not limited to, a personal computer or a telephone 110 connected to a router/firewall)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 12, Lad, Dreyer and Gamache teach
The method of claim 11 wherein the snapshot backup comprises configuration information for a respective network equipment device and includes at least one of make, model, version, network address, and port configuration. (Lad [0004] The snapshot comprises an application-consistent image as of a specific point in time of primary storage of the computer. Information representing the state of the network connections of the computer is saved together with the configuration information saved with the backup image. [0018] Network configuration information may include MAC addresses, IP addresses, open ports, and network topology.)
Regarding Claim 13, Lad, Dreyer and Gamache teach
The method of claim 12 wherein the network equipment devices comprise a plurality of interface devices using different logic circuits and programming code, and further comprise at least one of an out-of-band device coupled to other network equipment devices through a network implementing out-of-band protocols. (Dreyer [0041] In some instances, the network device that is discovered through the method 300 described above may be an out-of-band device, such as a terminal server 228. When an out-of-band device 228 is discovered and identified through the information retrieved from the network device, the network management device 218 may further execute one or more of the operations of the method 400 of FIG. 4. [0034] Border Gateway Protocol (BGP) routing information exchanged between gateways within the network and/or Internal Gateway Protocol (IGP) routing information exchanged within subnetworks/autonomous systems of the network  [0040] in certain implementations, Link Layer Discovery Protocol (LLDP) sessions with the network devices 204-210 may be used to obtain device information instead of or in addition to SNMP sessions.)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 14, Lad, Dreyer and Gamache teach
The method of claim 10 wherein readiness comprises a respective device being online and connected to the network and in control of all required authorization keys for network access. (Dreyer  [0031] In addition to communicating with the network devices 204-210 over the management network 202, the network management device 218 may also connect to one or more network devices 204-210 through an out-of-band network device, such as out-of-band terminal server 228, as shown in FIG. 2B. In general, the terminal server 228 provides an out-of-band connection (or connection outside the routes established through the network 102) to one or more network devices. [0036] For example, the network management device 218 may select a first IP address and transmit a request to that address for the receiving device to return a response to the request. [0037] the network management device 218 may request credentials from the network device to determine if the network device is managed by the network management system in operation.) 
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 15, Lad, Dreyer and Gamache teach
The method of claim 10 further comprising acquiring and creating login sessions, and continuing to check that all the network equipment devices remain online and ready during the maximum time period. Dreyer teaches logging into the device to check devices remain online and ready (Dreyer [0064] By logging into the device through an OOB device, the status of an otherwise unresponsive device may be determined or received. For example, the network management device 218 may attempt to log into the device through the received IP address for the device/interface received from the DNS hosting system 222. If the log-in is unsuccessful, such as through a time-out procedure.)  
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 16, Lad, Dreyer and Gamache teach
The method of claim 10 wherein the backup is performed by data protection software executed in a backup server of the network, and each network equipment device executes a data 34Docket No.: 123626.01 (DL1.331U) protection network device (DPND) process managed by a DPND coordinator coupled to the backup server. (Lad [0024] As noted above, information is collected regarding the network configuration of the source data center, either during a backup process or during an independent network interrogation process. [0025] Information regarding any firewalls in the source data center may be collected during the backup process. In some embodiments, information regarding firewalls is collected by directly backing up a firewall device in the source data center. In some embodiments, firewall configuration is gathered by probing the network. Using the information gathered regarding any firewalls, a firewall configuration may be recreated using software-defined network infrastructure, using a programmatic interface. Rules for network traffic for each individual firewall may be re-created in the software-defined network.) 
Regarding Claim 18, Lad, Dreyer and Gamache teach
The system of claim 17 wherein each network equipment device is an interface device comprising one of: a managed switch, a router, a firewall, and a buffer. (Dreyer [0021] communication devices such as, but not limited to, a personal computer or a telephone 110 connected to a router/firewall).
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.

Regarding Claim 19, Lad, Dreyer and Gamache teach
The system of claim 18 wherein the network equipment devices comprise a plurality of interface devices using different logic circuits and programming code, and further comprise at least one of an out-of-band device coupled to other network equipment devices through a network implementing out-of-band protocols. (Dreyer [0041] In some instances, the network device that is discovered through the method 300 described above may be an out-of-band device, such as a terminal server 228. When an out-of-band device 228 is discovered and identified through the information retrieved from the network device, the network management device 218 may further execute one or more of the operations of the method 400 of FIG. 4. [0034] Border Gateway Protocol (BGP) routing information exchanged between gateways within the network and/or Internal Gateway Protocol (IGP) routing information exchanged within subnetworks/autonomous systems of the network  [0040] in certain implementations, Link Layer Discovery Protocol (LLDP) sessions with the network devices 204-210 may be used to obtain device information instead of or in addition to SNMP sessions.)
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Regarding Claim 20, Lad, Dreyer and Gamache teach
The system of claim 19 wherein the snapshot backup comprises configuration information for a respective network equipment device, and wherein readiness comprises a respective device being online and connected to the network and in control of all required authorization keys for network access. Lad teaches the backup (Lad [0015]) and Dreyer teaches communicating with out-of-band network devices online/connected and response to request (Dreyer [0036] For example, the network management device 218 may select a first IP address and transmit a request to that address for the receiving device to return a response to the request. [0037] the network management device 218 may request credentials from the network device to determine if the network device is managed by the network management system in operation)  
Lad and Dreyer are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lad  and Dreyer before him or her to modify the Lad’s system with Dreyer’s teaching. The motivation for doing so would be to have (Dreyer [0011]) communicating with one or more network devices over an out-of-band device.
Other Reference
	R; Jayanthi et al. - US 20210028980 A1 - INTENT AWARE CONTEXTUAL DEVICE CONFIGURATION BACKUP AND RESTORE 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                        
/GAUTAM SAIN/Primary Examiner, Art Unit 2135